Per Curiam.
The trial judge directed a verdict for the plaintiff in this cause and then granted the defendants a rule to show cause reserving exceptions, which rule was duly argued and was afterward discharged. The case comes before us on an appeal from the judgment below. We fail to find any ruling of the trial court to which proper exception was taken, which is brought to us for review. There were several exceptions during the course of the trial but none of these is assigned for error in the grounds of appeal. These latter are four in number. The first is, “no sale was made nor was any service performed which entitled plaintiff to a recovery upon the contract sued on.” The second is, “the right of plaintiff to a recovery was contingent upon the occurrence of a day of final settlement under the contract, and no day of final settlement occurred and no final settlement was had.” The third *340is, “the contract is contrary to public policy and unenforceable.”
No one of these three grounds challenges any ruling of' the trial court; they merely state propositions of law, of' fact, or of mixed law and fact. It is, of course, settled that, reversal cannot be had upon grounds such as these.
The fourth ground is, that “the learned trial judge erroneously directed a verdict for the plaintiff.” Page v35. This, is a proper ground of appeal, but unfortunately it is not supported by any exception taken at the time, and the rule is likewise well settled that unless there is an exception there is nothing to review.
The judgment will be affirmed.